 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT SEATTLE
 6    CHRISTIAN MIGUEL GONZALEZ,
 7                  Petitioner,
                                                               Case No. C21-193RSL
 8           v.
                                                               ORDER TO SHOW CAUSE
 9    MERRICK B GARLAND, Attorney
      General, et al.,
10
                    Respondents.
11

12

13          On April 21, 2021, the Honorable Mary Alice Theiler, United States Magistrate Judge,

14   issued her Report and Recommendation in the above-captioned matter. The Report and

15   Recommendation was mailed to plaintiff, but was returned unopened on May 1, 2021, as

16   plaintiff apparently no longer resides at the address on file with the Court.

17          The Clerk of Court is directed to strike the Report and Recommendation from the

18   Court’s motion calendar and to note a “Rule 41 dismissal proceeding” on the calendar for July

19   9, 2021. If plaintiff fails to notify the Court and opposing parties of his current address by that

20   date, the Court will dismiss the action without prejudice for failure to prosecute under Local

21   Civil Rule 41(b)(2).

22                 DATED this 4th day of May, 2021.

23
                                                A
24                                              Robert S. Lasnik
                                                United States District Judge
25

26

     ORDER TO SHOW CAUSE - 1
